DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 03/25/2019. Claims 1, 14 and 20 are independent claims. Claims 1-20 have been examined and rejected in the current patent application.

Drawings
The drawings filed on 03/25/2019 are accepted.

Claim Objections
Claim(s) 7, 9 and 19 is/are objected to because the wording of “if” results in a conditional claim limitation that is only performed upon the satisfaction of some condition, and as such, may be interpreted as not occurring and ignored in examination. For purposes of compact prosecution the Examiner has addressed the limitation in the rejection below. However, the Examiner suggests that the Applicant amend the limitation to recite “when” to affirm that the claim limitation is indeed eventually performed.
Claim(s) 12 is/are objected to because “wherein set of dice” (line 1) should recite “wherein the set of dice” if referring back to “the set of dice” from claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 6, 10-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini et al. (US 2020/0273840 A1, hereinafter "Elsherbini") in view of Wyseur (US 2018/0330098 A1, hereinafter "Wyseur"), further in view of Ghosh et al. (US 2017/0061832 A1, hereinafter "Ghosh").
	
Regarding independent claim 1, Elsherbini discloses A method, comprising: 
receiving a request for calculating a hash value of memory blocks in a sequential set of dice (Para [0145], perform techniques on signals received by die, e.g. hash function techniques; Para [0146], data destined for another die routed to the another die), 
the set of dice comprising at least a first die and a last die (Para [0156], memory array formed by multiple memory devices formed on one or more dies; Para [0150], die determines that received data has reached its destination (i.e. last die)).
	Although Elsherbini discloses communicating, to a subsequent die of the set of dice, data of a particular die (Para [0146], data received by die, route data to another die after determining which die the data should be routed to),
	However, Elsherbini does not appear to specifically disclose receiving a request for calculating a hash value of a secure array of memory blocks, the secure array defined by a set of address-size pairs for the memory blocks, and each pair of the address-size pairs comprising an address of a memory block in the secure array and a size of the block such that the pair provides a pointer to the block; and in response to receiving the request, calculating the hash value of the secure array, by: partially applying a hash function to the memory blocks of the secure array to generate a partial digest.
(Para [0023], challenge received, generation of attestation starts; Para [0027-0028], map of blocks taking part of attestation generation, generate for each block digest H calculated as hash value of content of memory block), 
the secure array defined by a set of address-size pairs for the memory blocks (Para [0049], define blocks taking part in generation of digests, definitions of array of blocks stored in memory table, indication of which definition should be used for attestation), and 
each pair of the address-size pairs comprising an address of a memory block in the secure array and a size of the block such that the pair provides a pointer to the block (Para [0051], each block identified by a starting and ending address); and 
in response to receiving the request, calculating the hash value of the secure array, by (Para [0023], challenge received, generation of attestation starts; Para [0027-0028], map of blocks taking part of attestation generation, generate for each block digest H calculated as hash value of content of memory block): 
partially applying a hash function, to the memory blocks of the secure array to generate a partial digest (Para [0027-0028], map of blocks taking part of attestation generation, generate for each block digest H calculated as hash value of content of memory block; Para [0030], set of digests obtained).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elsherbini with the invention of Wyseur. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to (Wyseur, Para [0002]).
However, the combination of Elsherbini and Wyseur does not appear to specifically teach partially applying a hash function, without final padding of the hash function, to generate a partial digest; and fully applying the hash function, with the final padding, to generate a complete digest that includes the hash value of the secure array.
	In the same field of endeavor, Ghosh teaches for each particular block that is not the last: partially applying a hash function, without final padding of the hash function, to generate a partial digest (Para [0048] successive intermediate hash value after each message block is processed and end with a final hash value; Para [0049], each SHA block processed in order); and for the last block in the set of blocks, fully applying the hash function, with the final padding, to generate a complete digest that includes the hash value of the secure array (Para [0130], message parsed into plurality of message blocks, message digest determined when processing of final message block of plurality of message blocks is completed; Para [0131], padding appended to last message block; Examiner asserts that “partially applying a hash function” as explained in the claim is “without final padding of the hash function” and is thus taught by Ghosh wherein padding is appended to the last message block to generate a complete message digest (Para [0130-0131])).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elsherbini and Wyseur with the invention of Ghosh. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Ghosh to provide confidentiality and integrity of data within constrained size and constrained power budgets (Ghosh, Para [0029]).

Regarding dependent claim 6, the combination of Elsherbini, Wyseur and Ghosh teaches the method of claim 1. The combination of Elsherbini and Wyseur does not appear to specifically teach, but Ghosh teaches the method further comprising validating the hash value of the secure-- 23 --Patent ApplicationAttorney Docket No. 120426-165600/US array by comparing the hash value to a validation code (Para [0051], message digest used to generate HMAC; Para [0118], message digest, e.g. message authentication code compared to check message integrity).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elsherbini and Wyseur with the invention of Ghosh. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Ghosh to check message integrity in order to provide confidentiality and integrity of data within constrained size and constrained power budgets (Ghosh, Para [0029]).

Regarding dependent claim 10, the combination of Elsherbini, Wyseur and Ghosh teaches the method of claim 1. Elsherbini further discloses wherein the set of dice are within a packaged memory device (Para [0129], dies are on-package memory devices).  

 	Regarding dependent claim 11, the combination of Elsherbini, Wyseur and Ghosh teaches the method of claim 10. Elsherbini further discloses wherein the set of dice are stacked (Para [0119], die stacked on top of another die).

	Regarding independent claim 20, claim 20 is a non-transitory computer-readable storage medium claim corresponding to the method of claim 1. Therefore, claim 20 is rejected for at least the same reasons as the method of claim 1.

(s) 2-5 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini et al. (US 2020/0273840 A1, hereinafter "Elsherbini") in view of Wyseur (US 2018/0330098 A1, hereinafter "Wyseur"), further in view of Ghosh et al. (US 2017/0061832 A1, hereinafter "Ghosh"), further in view of Monahan et al. (US 2018/0254888 A1, hereinafter "Monahan").

Regarding dependent claim 2, the combination of Elsherbini, Wyseur and Ghosh teaches the method of claim 1. Although Elsherbini teaches the method, further comprising: 
for each particular die of the set of dice that is not the first die or the last die (Para [0151], determined that received data has not reached destination (i.e. not first die or last die)): 
receiving by the particular die, from a preceding die of the set, data (Para [0146], data received by die and destined for another die); and  -- 22 --Patent ApplicationAttorney Docket No. 120426-165600/US 
for the last die in the set of dice (Para [0150], determined that received data has reached its destination (i.e. last die)): 
receiving by the last die, data (Para [0150], consume data at destination die).  
	However, the combination of Elsherbini, Wyseur and Ghosh does not appear to specifically teach receiving the partial digest of the first die or an accumulation of partial digests of all or a subset of preceding dice in the set; and in the partially applying of the hash function, adding the partial digest of the first die or the accumulation of partial digests to a pre-processed message comprising data from the memory blocks of the particular die as a basis for the generation of the partial digest for the particular die; and receiving the accumulation of partial digests of all or a subset of preceding dice in the set; and in the fully applying of the hash function, adding the partial digest of the first die or the accumulation of partial digests to a pre-processed message comprising data from the memory blocks of the last die as a basis for the generation of the complete digest of the last die and the hash value of the secure array.
In the same field of endeavor, Monahan teaches for each particular block of the set of blocks that is not the first block or the last block (Fig. 4A): 
(Fig. 4A, receive hash 421, combined value 432, combined value 433, etc.); and  -- 22 --Patent ApplicationAttorney Docket No. 120426-165600/US 
in the partially applying of the hash function, adding the partial digest of the first block or the accumulation of partial digests to a pre-processed message comprising data from the particular block as a basis for the generation of the partial digest for the particular block (Fig. 4A, hash 421 and hash 422 combined to produce combined value 432); and 
for the last block in the set of blocks: 
receiving by the last block, the accumulation of partial digests of all or a subset of preceding blocks in the set (Fig. 4A, block 9 (i.e. last block) receives data from block 8) and 
in the fully applying of the hash function, adding the partial digest of the first block or the accumulation of partial digests to a pre-processed message comprising data from the last block as a basis for the generation of the complete digest of the last block and the hash value of the secure array (Fig. 4A, block 9 produces hash 429, leading to combined value 439 and master hash 440 using combined value 439).  
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elsherbini, Wyseur and Ghosh with the invention of Monahan. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have (Monahan, Para [0016]).

 	Regarding dependent claim 3, the combination of Elsherbini, Wyseur, Ghosh and Monahan teaches the method of claim 2. Although Elsherbini teaches a particular die of a set of dice that is not the last die (Para [0151], determined that received data has not reached destination (i.e. not last die)),
The combination of Elsherbini and Wyseur does not appear to specifically teach, but Ghosh teaches wherein the hash function comprises SHA256 (Para [0048], SHA-256 used to hash message), and wherein, for each particular block of the set of blocks that is not the last block, the partially applying of the hash function comprises applying the function without final padding of SHA256 (Para [0130], message parsed into plurality of message blocks, message digest determined when processing of final message block of plurality of message blocks is completed; Para [0131], padding appended to last message block; Examiner asserts that “partially applying a hash function” as explained in the claim is “without final padding of the hash function” and is thus taught by Ghosh wherein padding is appended to the last message block to generate a complete message digest (Para [0130-0131])).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elsherbini and Wyseur with the invention of Ghosh. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Ghosh to create a last message block that has a length compatible with the hash function in order perform hashing in a manner that provides confidentiality and integrity of data within constrained size and constrained power budgets (Ghosh, Para [0029]).

Regarding dependent claim 4, the combination of Elsherbini, Wyseur, Ghosh and Monahan teaches the method of claim 3. Although Elsherbini teaches a particular die of a set of dice that is not the last die (Para [0151], determined that received data has not reached destination (i.e. not last die)),
The combination of Elsherbini, Wyseur and Ghosh does not appear to specifically teach, but Monahan teaches wherein the partially applying of the hash function comprises adding to the pre-processed message of the particular block, with additional padding (Para [0037], hash values of different lengths fixed by padding), the partial digest of the first block or the accumulation of partial digests (Fig. 4A, hash 421 and hash 422 combined to produce combined value 432).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elsherbini, Wyseur and Ghosh with the invention of Monahan. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Monahan to provide secure partial hashing in a flexible manner (Monahan, Para [0016]).

 	Regarding dependent claim 5, the combination of Elsherbini, Wyseur, Ghosh and Monahan teaches the method of claim 2. Although Elsherbini discloses the last die, 
The combination of Elsherbini and Wyseur does not appear to specifically teach, but Ghosh teaches wherein the hash function comprises SHA256 (Para [0048], SHA-256 used to hash message), and wherein, for the last block, the fully applying of the hash function comprises: 
applying the function with final padding of SHA256 (Para [0130], message parsed into plurality of message blocks, message digest determined when processing of final message block of plurality of message blocks is completed; Para [0131], padding appended to last message block; Examiner asserts that “partially applying a hash function” as explained in the claim is “without final padding of the hash function” and is thus taught by Ghosh wherein padding is appended to the last message block to generate a complete message digest (Para [0130-0131])).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elsherbini and Wyseur with the invention of Ghosh. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Ghosh to create a last message block that has a length compatible with the hash function in order perform hashing in a manner that provides confidentiality and integrity of data within constrained size and constrained power budgets (Ghosh, Para [0029]).
The combination of Elsherbini, Wyseur and Ghosh does not appear to specifically teach, but Monahan teaches wherein the fully applying of the hash function comprises adding to the pre-processed message of the last die, with additional padding (Para [0037], hash values of different lengths fixed by padding), the partial digest of the first die or the accumulation of partial digests (Fig. 4A, block 9 produces hash 429, leading to combined value 439 and master hash 440 using combined value 439).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elsherbini, Wyseur and Ghosh with the invention of Monahan. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Monahan to provide secure partial hashing in a flexible manner (Monahan, Para [0016]).

Regarding independent claim 14 and dependent claims 15-18, claims 14-18 are method claims corresponding to the method of claims 2-6. Therefore, claims 14-18 are rejected for at least the same reasons as the method of claims 2-6.

(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini et al. (US 2020/0273840 A1, hereinafter "Elsherbini") in view of Wyseur (US 2018/0330098 A1, hereinafter "Wyseur"), further in view of Ghosh et al. (US 2017/0061832 A1, hereinafter "Ghosh"), further in view of Li et al. (US 2009/0144582 A1, hereinafter "Li").

Regarding dependent claim 7, the combination of Elsherbini, Wyseur and Ghosh teaches the method of claim 6. The combination of Elsherbini and Wyseur does not appear to specifically teach, but Ghosh teaches the method further comprising validating the hash value of the secure-- 23 --Patent ApplicationAttorney Docket No. 120426-165600/US array (Para [0051], message digest used to generate HMAC; Para [0118], message digest, e.g. message authentication code compared to check message integrity).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elsherbini and Wyseur with the invention of Ghosh. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Ghosh to check message integrity in order to provide confidentiality and integrity of data within constrained size and constrained power budgets (Ghosh, Para [0029]).
However, the combination of Elsherbini, Wyseur and Ghosh does not appear to specifically teach wherein if the validation fails by not matching the validation code, restoring data from a secure memory region.  
In the same field of endeavor, Li teaches wherein if the validation fails by not matching the validation code, restoring data from a secure memory region (Para [0033], if the hash value obtained is different from the hash value stored, damaged data is restored by corresponding backup data in HPA; Para [0026], HPA area is used as data protected area, i.e. secure).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elsherbini, Wyseur and Ghosh with the (Li, Para [0033]).

Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini et al. (US 2020/0273840 A1, hereinafter "Elsherbini") in view of Wyseur (US 2018/0330098 A1, hereinafter "Wyseur"), further in view of Ghosh et al. (US 2017/0061832 A1, hereinafter "Ghosh"), further in view of Li et al. (US 2009/0144582 A1, hereinafter "Li"), further in view of Mondello et al. (US 2018/0373598 A1, hereinafter "Mondello").

Regarding dependent claim 8, the combination of Elsherbini, Wyseur, Ghosh and Li teaches the method of claim 7. However, the combination of Elsherbini, Wyseur, Ghosh and Li does not appear to specifically teach wherein the secure memory region is in the set of dice. 
	In the same field of endeavor, Mondello teaches wherein a secure memory region is in a set of dice (Para [0012], reserved memory region located on memory die of stack of memory dies).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elsherbini, Wyseur, Ghosh and Li with the invention of Mondello. The motivation for doing so would be to “identify corrupted routines before they affect computer systems” (Mondello, Para [0002]) in a more secure manner by only allowing access to the reserved memory region of a device when corruption is detected (Mondello, Para [0012]).

	Regarding dependent claim 19, claim 19 is a method claim corresponding to the method of claim 8. Therefore, claim 19 is rejected for at least the same reasons as the method of claim 8.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini et al. (US 2020/0273840 A1, hereinafter "Elsherbini") in view of Wyseur (US 2018/0330098 A1, hereinafter .

Regarding dependent claim 9, the combination of Elsherbini, Wyseur and Ghosh teaches the method of claim 6. The combination of Elsherbini and Wyseur does not appear to specifically teach, but Ghosh teaches validation of the hash value of the secure array (Para [0051], message digest used to generate HMAC; Para [0118], message digest, e.g. message authentication code compared to check message integrity).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elsherbini and Wyseur with the invention of Ghosh. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Ghosh to check message integrity in order to provide confidentiality and integrity of data within constrained size and constrained power budgets (Ghosh, Para [0029]).
However, the combination of Elsherbini, Wyseur and Ghosh does not appear to specifically teach wherein if the validation is successful by matching the validation code, then logging the successful validation.  
In the same field of endeavor, Lin teaches wherein if the validation is successful by matching the validation code, then logging the successful validation (Para [0030], obtain check value by hash calculation, compares, and records a log of a verification succeeded).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elsherbini, Wyseur and Ghosh with the invention of Lin. The motivation for doing so would be for securing logs to act as evidence for activities and events occurring in a computer system (Lin, Para [0002-0004]).

(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini et al. (US 2020/0273840 A1, hereinafter "Elsherbini") in view of Wyseur (US 2018/0330098 A1, hereinafter "Wyseur"), further in view of Ghosh et al. (US 2017/0061832 A1, hereinafter "Ghosh"), further in view of Navon et al. (US 9,947,401 B1, hereinafter "Navon").

Regarding dependent claim 12, the combination of Elsherbini, Wyseur and Ghosh teaches the method of claim 1. However, the combination of Elsherbini, Wyseur and Ghosh does not appear to specifically teach wherein set of dice are distributed across multiple memory devices in a computer system.  
	In the same field of endeavor, Navon teaches wherein set of dice are distributed across multiple memory devices in a computer system (Fig. 3, set of die per plurality of memory packages).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elsherbini, Wyseur and Ghosh with the invention of Navon. The motivation for doing so would be to maintain high throughput in a system (Col. 2: 7-10).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsherbini et al. (US 2020/0273840 A1, hereinafter "Elsherbini") in view of Wyseur (US 2018/0330098 A1, hereinafter "Wyseur"), further in view of Ghosh et al. (US 2017/0061832 A1, hereinafter "Ghosh"), further in view of Navon et al. (US 9,947,401 B1, hereinafter "Navon"), further in view of Thompson (US 2009/0063507 A1, hereinafter "Thompson").

Regarding dependent claim 13, the combination of Elsherbini, Wyseur, Ghosh and Navon teaches the method of claim 12. However, the combination of Elsherbini, Wyseur, Ghosh and Navon does not appear to specifically teach wherein the computer system comprises multiple computers that 
	In the same field of endeavor, Thompson teaches wherein a computer system comprises multiple computers that are distributed over a computer network comprising a local area network, a wide area network, or a combination thereof (Para [0023], multiple computers exchange information through communications medium, e.g. LAN; Para [0002], computer uses on-die cache).  
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Elsherbini, Wyseur, Ghosh and Navon with the invention of Thompson. The motivation for doing so would be to allow clients of a network to transfer files more easily (Thompson, Para [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE S HAM whose telephone number is (571)272-4377.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI A SHIFERAW can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEPHANIE S HAM/              Examiner, Art Unit 2497                                                                                                                                                                                          /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497